Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  March 5, 2012                                                                 Robert P. Young, Jr.,
                                                                                          Chief Justice

                                                                                Michael F. Cavanagh
                                                                                      Marilyn Kelly
  143934-9                                                                      Stephen J. Markman
                                                                                Diane M. Hathaway
                                                                                    Mary Beth Kelly
  PATRICK MCCARTHY,                                                                 Brian K. Zahra,
                                                                                               Justices
           Plaintiff-Appellant,
  v                                                    SC: 143934-6
                                                       COA: 293482; 294385; 295784
                                                       Oakland CC: 2008-089426-NO
  EDWARD SOSNICK, WENDY L. POTTS,
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  OAKLAND COUNTY CIRCUIT COURT,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, and JUDICIAL
  TENURE COMMISSION,
             Defendants-Appellees.
  _________________________________________/
  PATRICK MCCARTHY,
           Plaintiff-Appellant,
  v                                                    SC: 143937-9
                                                       COA: 293483; 294383; 295782
                                                       Oakland CC: 2009-094425-NO
  EDWARD SOSNICK, WENDY L. POTTS,
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  OAKLAND COUNTY CIRCUIT COURT,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, JUDICIAL TENURE
  COMMISSION, GOVERNOR OF MICHIGAN,
  and ATTORNEY GENERAL,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
                                                                                                               2

persuaded that the questions presented should be reviewed by this Court. We further
conclude that the application for leave to appeal is frivolous and vexatious. MCR
7.316(D). Plaintiff Patrick McCarthy is ordered to pay the Clerk of this Court $500
within 28 days of the date of this order. We direct the Clerk of this Court not to accept
any further filings from Mr. McCarthy in any non-criminal matter until he has made the
payment required by this order.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 5, 2012                       _________________________________________
       d0227                                                                 Clerk